Title: From George Washington to Robert Brooke, 15 September 1796
From: Washington, George
To: Brooke, Robert


        
          Sir,
          Philadelphia 15th Sept: 1796
        
        The Commonwealth of Virginia, having manifested their approbation of my design, to apply the hundred shares in the James River Company, which they had before put at my disposal, to the use of a Siminary to be erected in such part of the State as they should deem most proper; and in consequence of this reference to their opinion, the Legislature having requested me to appropriate them to a Siminary at such place in the upper

Country as I should think most convenient to a majority of its Inhabitants: After careful enquiries, to ascertain that place, I have, upon the fullest consideration of all circumstances, destined those Shares to the use of Liberty-Hall Academy, in Rockbridge County.
        It would seem to me proper that this determination should be promulgated by some official act of the Executive of Virginia; and the Legislature may expect it; for the purpose of general information. With due consideration & respect I am—Sir Your Most Obedt Hble Servt
        
          Go: Washington
        
      